Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered June 9, 1999, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was based upon sufficient evidence and was not against the weight of the evidence. Credibility issues, including inconsistencies in testimony, were properly considered by the jury and there is no basis upon which to disturb its determinations.
We perceive no basis for a reduction in sentence. Concur— Nardelli, J.P., Mazzarelli, Andrias, Rosenberger and Friedman, JJ.